UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6727



WAYNE ELLIOTT WILKERSON,

                Plaintiff - Appellant,

          v.


V. O. HARRIS, III, Investigating Detective,

                Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:08-cv-00071-WO-PTS)


Submitted:   June 26, 2008                    Decided:   July 3, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Wayne Elliott Wilkerson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wayne Elliott Wilkerson appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    Wilkerson v. Harris, No. 1:08-cv-00071-WO-PTS

(M.D.N.C. Apr. 23, 2008).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                    - 2 -